Justice ALBIN,
dissenting.
I agree with the majority that, under the totality of the circumstances, the police officer dispatched to investigate the report of a man with a gun was constitutionally authorized to conduct an investigatory stop of defendant. I do not agree with the majority that the officer confronting defendant, who he reasonably believed was concealing a gun in his waistband, violated either the Fourth Amendment to the United States Constitution or Article 1, Paragraph 7 of the New Jersey Constitution by lifting defendant’s shirt. The federal and state constitutions prohibit only “unreasonable searches and seizures.” U.S. Const, amend. IV; N.J. Const. art. 1, 117. I cannot conclude that the officer—making a split-second decision in a fast-moving and dangerous encounter'—exceeded the scope of a reasonable search by lifting defendant’s shirt to reveal and gain control of a gun that might have been concealed and used to kill him. For that reason, I respectfully dissent from the majority’s determination that defendant was subjected to an unconstitutional search.
I.
On May 13, 2003, at approximately 6:00 p.m., Officer Jeffrey Plum was dispatched to the corner of Plainfield Avenue and Third Street on the basis of an anonymous tip reporting a man with a gun. The officer arrived at the scene almost immediately after the dispatch and observed a man'—defendant—generally fitting the description contained in the tip. The officer pulled his patrol car “right up onto the sidewalk,” next to where defendant stood with two companions. The officer knew defendant from prior narcotics investigations and arrests and also knew defendant to be “associated” with a local gang. Defendant was wearing a jacket over a long shirt. Defendant appeared nervous, turned away, and placed his hand to his waistband. From his experience, the officer was aware that suspects hide weapons in their waistbands, and he believed that defendant was hiding a gun there. The officer exited the patrol car, approached defendant, and had him place his *34hands on a nearby fence. The officer then lifted defendant’s shirt in the immediate area of his waistband where a gun might be concealed. The search uncovered drugs instead.
II.
Our constitutional jurisprudence does not require a police officer to place his life in peril by conducting a pat-down, rather than lifting a shirt, when he has a reasonable and articulable belief that a gun is hidden in a suspect’s waistband. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868,20 L.Ed.2d 889 (1968), does not set down a bright-line rule that an officer must mechanically proceed with a pat-down when the officer reasonably believes the suspect has secreted a weapon in a precise location on his body. Terry generally holds that
[w]hen an officer is justified in believing that the individual whose suspicious behavior he is investigating at close range is armed and presently dangerous to the officer or to others, it would appear to be dearly unreasonable to deny the officer the power to take necessary measures to determine whether the person is in fact carrying a weapon and to neutralize the threat of physical harm.
[Id. at 24, 88 S.Ct. at 1881, 20 L.Ed.2d at 908.]
It is important to remember the facts of Terry. In that case, a police officer approached three men whom he suspected were about to commit a crime—the “stick-up” of a store. Id. at 6-7, 88 S.Ct. at 1872, 20 L.Ed.2d at 897. The officer reasonably believed that the suspects might be armed, although he did not know precisely where on their bodies weapons might be concealed. Id. at 28, 88 S.Ct. at 1883, 20 L.Ed.2d at 910. In those circumstances, the United States Supreme Court upheld a frisk of the outer clothing of the suspects to search for potential weapons. Id. at 30, 88 S.Ct. at 1884-85, 20 L.Ed.2d at 911.
In Adams v. Williams, 407 U.S. 143, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972), however, the Supreme Court did not limit a Terry search to a pat-down. There, the Court found that, based on a known informant’s tip, a police officer properly conducted a protective search for a weapon reported to be concealed in the waistband of a suspect sitting in a car. Id. at 144-48, 92 S.Ct. at *351922-24, 32 L.Ed.2d at 616-18. In upholding the search, the Court concluded that the Fourth Amendment did not bar “the policeman’s action in reaching to the spot where the gun was thought to be hidden”—the suspect’s waistband'—because the “limited intrusion [was] designed to insure [the officer’s] safety.” Id. at 145, 148, 92 S.Ct. at 1923, 1924, 32 L.Ed.2d at 616, 618.
Terry and Adams are perfectly compatible. The officer in Terry had a reasonable and articulable suspicion that the suspects might have weapons concealed somewhere on their bodies, thus the justification for a pat-down. The officer in Adams had a reasonable and articulable suspicion that a weapon was hidden in a specific location on the suspect’s body, thus the justification for a more targeted but limited search.
Courts have recognized that there are circumstances when requiring a police officer “to conduct a pat-down before taking obviously required action to protect his own life would be contrary to every dictate of reason.” People v. Superior Court (Holmes), 15 Cal.App.3d 806, 94 Cal.Rptr. 728, 730 (1971). The Constitution does not demand that police officers recklessly place their lives at risk. See 4 Wayne R. LaFave, Search and Seizure § 9.6(b), at 657 (4th ed. 2004) (noting that “situations arise on occasion in which it would be foolhardy for the officer to do anything short of an immediate search”). To mandate a pat-down first, in circumstances such as here, may delay a police officer from immediately gaining access to a gun stashed in a waistband that might be used against him.
A number of jurisdictions have upheld a protective search, similar to the one in this case, as a reasonable measure to ensure a police officer’s safety. See, e.g., United States v. Reyes, 349 F.3d 219, 224-25 (5th Cir.2003) (finding officer’s request that defendant empty his pockets and lift his shirt was permissible under Terry), cert. denied, 540 U.S. 1228, 124 S.Ct. 1528, 158 L.Ed.2d 170 (2004); United States v. Hill, 545 FM 1191,1193 (9th Cir.1976) (lifting of defendant’s shirt was “reasonably designed to discover instruments of assault”); United States v. Edmonds, 948 F.Supp. 562, *36566-67 (E.D.Va.1996) (asking defendant to raise his loosely-fitting shirt and then reaching over and lifting his shirt “were both the functional equivalent of a permissible ‘frisk’ under Terry and its progeny”), aff'd, 149 F.3d 1171 (4th Cir.1998), cert. denied, 525 U.S. 912, 119 S.Ct. 257, 142 L.Ed.2d 212 (1998); United States v. Terry, 718 F.Supp. 1181, 1187 (S.D.N.Y.1989) (“While general exploratory searches are precluded, any reasonably limited intrusion that is designed to uncover instruments of assault is allowed, including reaching into a suspect’s coat pocket and lifting a suspect’s shirt.”), aff'd, 927 F.2d 593 (2d Cir.1991); In re Jakiyo, 256 A.D.2d 466, 682 N.Y.S.2d 399, 401 (1998) (“[W]hen the appellant turned around and reached for his waistband, the arresting officer—mindful of his own safety and that of the public—acted appropriately by raising the appellant’s shirt in the waistband area, inasmuch as it is common knowledge ... that a handgun is often carried in the waistband.” (citation and internal quotation marks omitted)).
Courts should not look at the uncertain events facing the officer in the street through the distorting lens of hindsight. Rather, courts must give “due weight” not only to the dangerous circumstances presented to the officer, but also to inferences the officer could reasonably draw from those facts “in light of his experience.” Terry, supra, 392 U.S. at 27, 88 S.Ct. at 1883, 20 L.Ed.2d at 909. Here, the officer—who rapidly responded to a dispatch, identified defendant as the suspected man with a gun, and went to further investigate—was not “required to proceed in the coldly logical sequence which may suggest itself after the event.” People v. Atmore, 13 Cal.App.3d 244, 91 Cal.Rptr. 311, 314 (1970).
In short, when there is a reasonable and articulable belief that a suspect is armed with a weapon concealed in a precise location on the suspect’s body, neither the federal nor state constitution imposes an inflexible regime of a pat-down first when doing so will jeopardize the life of a police officer. Only “unreasonable searches” are prohibited. U.S. Const, amend. IV; N.J. Const, art. 1, 117. Here, the police officer reasonably believed that lifting *37defendant’s shirt—not a pat-down—was the best means of gaining control of a gun that might be hidden in defendant’s waistband. It cannot be that the law imposes a duty on a police officer to investigate a man with a gun, see State v. Stovall, 170 N.J. 346, 363, 788 A.2d 746 (2002), and, at the same time, the Constitution forbids him from taking reasonable measures to protect his life.
Because I cannot conclude that the officer in this case conducted an unreasonable search, I must respectfully dissent.
For affirmance—Chief Justice RABNER and Justices LONG, LaVECCHIA, WALLACE, and HOENS—5.
For reversal—Justices ALBIN and RIVERA-SOTO—2.